DETAILED ACTION
 
 
1.            This office action is a response to the Application/Control Number: 16/201,944 filed 11/27/2018.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.


Claims Status
3.	This office action is based upon claims received on 04/07/2021, which replace all prior submitted versions of the claims.
- Claims 5 and 17 are cancelled.
- Claims 21 and 22 are new.
- Claims 1-4, 6-16, 18-22 are pending.
- Claims 1-4, 6-16, 18-22 are rejected.
 
Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments/Remarks
6.           Applicant's remarks, conclusion see page 6-9, filed 04/07/2021, have been acknowledged.
7.	Applicant's remarks/arguments, see page 7-9, filed 04/07/2021, with respect to the Regarding claim 1, 13, dependent claims 2-4, 6-12, 22, dependent claims 14-16, 18-21 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.
	Applicant in its remarks indicates that “the references do not disclose selecting, according to an identifier of a networked device including an endpoint of the data transport session or according to a subnetwork including a plurality of networked devices including the endpoint of the data transport session, the congestion policy from among a plurality of transport congestion profiles included in a database” as now recited in amended independent claim 1.  Applicant’s arguments/remarks pertaining to its amendments are directed to the SUGA (US-20180048581-A1) reference utilized in combination with Stewart (US-20140226475-A1) and TESTICIOGLU (US-20150043345-A1) references as presented in the previous office action, prior to applicant’s currently presented amendments.  
The current office action presents rejections of the amended claims utilizing the new grounds of rejection as disclosed via the combination of Stewart (US-20140226475-A1) and TESTICIOGLU (US-20150043345-A1) and DeCusatis et. al. (US-20140269319-A1).  For reference purposes appropriate sections of independent claim 1 utilized as an example to also represent independent claim 13 which recites similar features, are noted below: 
determining, a congestion policy (DeCusatis – See FIG. 2 & ¶0026 (lines 1-13): rules 212 define each flow determined by packet headers, actions 214 define how packets are processed including instructions for forwarding packets of a flow to one or more specific ports 210a-210n (e.g., unicast or multicast), .. dropping packets of the flow; ¶0030 forwarding the packet to a port includes mapping packets in a flow to a queue attached to the port treated according to the queue's configuration such as  minimum rate; ¶0031 The switch includes one or more flow control queues 218 with flow control information (policy or QoS policy defining a level of flow control minimum throughput, BER etc, assigned to a respective data flow) for each data flow received by the switch 106,  allowing the switch 406 to individually monitor and modify flow processing based on a QoS policy specific to each data flow, e.g., by throttling on/off specific flows or alerting the switch controller 408 to allow the flow to be re -routed, dropped or rate-limited); 
Which the examiner respectfully contends and notes discloses:  packets in a flow defined by header information are mapped to flow policy actions such as minimum rates associated with ports, or further mapped to one or queues 218 (plurality of policies) mapped to flow specific congestion control policy and actions.
by selecting, according to an identifier of a networked device including an endpoint of the data transport session or according to a subnetwork including a plurality of networked devices including the endpoint of the data transport session (DeCusatis – FIG.1 & ¶0022 network 101 includes wireless, wired, and/or fiber optic links, ..switches 106 for communication between servers 102, client systems 104, switches 106, network controller 112, firewalls(s) 114, etc, utilizing communication protocols - a physical layer (layer-1), a link layer (layer-2), a network layer (layer-3),.. etc, where network 101 supports OpenFlow as a layer-2 protocol.. switches 106 can be .. OpenFlow-enabled supporting layer-2 and layer-3 Ethernet; FIG. 3 & ¶0033 (lines 8-20) OpenFlow flow switching definition 300 includes tuples for identifying…, an Ethernet destination address 304, an Ethernet source address 306,…., a VLAN identifier 312, an Internet protocol (IP) source address 314, an IP destination address 316, a transmission control protocol (TCP)/user datagram protocol (UDP) source port 320, a TCP/UDP destination port 322, where the Ethernet destination address 304 may represent a layer-2 Ethernet hardware address or media access control (MAC) address used in legacy switching and routing; (lines 22-28, 29-36) Flow switching defined for any combination of tuples in the OpenFlow flow switching definition 300, with a particular combination of tuples serving as a key, such as flows defined in a rule 212 of FIG. 2 by exact matching or wildcard matching for aggregated MAC-subnets, IP-subnets, ports, VLAN identifiers, and the like); 
Which the examiner respectfully contends and notes discloses: flows defined in rules by keys comprising exact identifiers such as …, an Ethernet destination address 304, an Ethernet source address 306, a VLAN identifier or even Ethernet destination address 304 representing a layer-2 Ethernet hardware address or media access control (MAC) address (specific device identifier including end device see FIG 1) or  wildcard matching for aggregated MAC-subnets, IP-subnets, ports, VLAN identifiers (wildcard matching applied to subnet identifiers that represent a plurality of device identifiers within the subnet or plurality of end devices behind a switch with layer 2 and layer 3 ability representing a subnetwork of these devices such as in FIG. 1 or aggregated MAC-subnet see FIG. 1).
 the congestion policy from among a plurality of transport congestion profiles included in a database (DeCusatis –¶0031 The switch includes one or more flow control queues 218 (note a plurality of profiles) with flow control information (policy or QoS policy defining a level of flow control minimum throughput, BER etc, assigned to a respective data flow) for each data flow ..; ¶0032 The flow control queue 218.. embodied as any suitable data structure (e.g., a table) allowing the switch 106 to compare individual data flow metrics or statistics to a flow policy and modify flow processing); 
 each flow defined by header information mapped to a plurality of queue profiles that can also be embodied as profiles in a table data structure or database.
Applicant is directed to the office action where applicant’s claims are addressed in detail.
The rejection has been revised and set forth below according to the amended claims (see Office Action).
 
Claim Rejections - 35 USC § 103
8.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

s 1-4, 6, 7, 11, 13-16, 18, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US-20140226475-A1) referenced hereafter as “Stewart” in view of TESTICIOGLU (US-20150043345-A1) referenced hereafter as “TESTICIOGLU” further in view of DeCusatis et. al. (US-20140269319-A1) referenced hereafter as “DeCusatis”.  

Regarding Claim 1 (Currently amended) Stewart teaches: A method performed by a computing device in a data transport network (Stewart - FIG. 2 & ¶0033 (lines 1-10 ) diagram 200 illustrates an exchange of network packets between endpoints 201 and 203 in which a router 202 via flow control unit 212 controls congestion controlled flows; NOTE: a router 202 that has a flow control unit 212 performing procedures to control congestion controlled flow), 
the method comprising: 
determining, by the computing device, whether a data transport session has a fair-share protocol (Stewart ¶ 0028 (lines 1-7  discloses a flow in a flow set with access control ("AC") policy monitored by a flow control unit of a router, which selectively drops and transmits packets based on used bandwidth and the AC policy, and furthermore the flow is a congestion controlled flow.. Transmission Control Protocol ("TCP"), a Stream Control Transmission Protocol ("SCTP") flow, etc., with a defined start and end, or alternately the flow is a non-congestion controlled flow - User Datagram Protocol ("UDP") or undefined start and end; In ¶0029 (lines 1-22) ..a flow is defined uniquely by its five-tuple (source IP address, …, protocol type TCP/UDP) packet header information, ..and a flow is uniquely defined at a given time when a packet comes in, and a network device knows to what flow this packet belongs; NOTE: flow control unit able to determine from five-tuple whether a flow or session is a congestion controlled session (or protocol that supports fair sharing by having congestion control) such as TCP or a non congestion controlled session such as UDP based upon unique header information including protocol), 
the data transport session having two endpoints, and the endpoints of the data transport session not including the computing device (Stewart – FIG. 2 & ¶0033 (lines 1-10 ) diagram 200 illustrates an exchange of network packets between endpoints 201 and 203 in which a router 202 via via flow control unit 212 controls congestion controlled flows; NOTE: units 201 & units 203 are endpoints of the data session with the router & flow control unit (not endpoints) processing congestion control); 
and in response to determining that the data transport session has the fair-share protocol: 
determining, by the computing device, a congestion policy for the data transport session (Stewart ¶0042 (lines 1-29): Any time a flow gets over its limit, the flow is placed into a penalty box. Any time the flow gets under its limit, the flow is taken out of the penalty box, whereby for congestion controlled flows such as TCP and SCTP flows marked as being placed in the penalty box, the flow control unit starts dropping selected packets for a predetermined amount of time, or until the number of the packets in the penalty box at the time do not exceed the allowed limit (e.g., the arrival rate of the packets does not exceed an allocated limit for the flow), or drop all packets if the TCP session does not do congestion control, as it supposed to; NOTE: If bandwidth threshold exceeded for congestion controlled flows – policy place in penalty box),
and applying, by the computing device and using the congestion-related information, the congestion policy to the data transport session (Stewart ¶0042 (lines 1-29): See above -  NOTE: If bandwidth threshold exceeded – policy place in penalty box, whereby for TCP sessions or congestion control sessions or fair share protocol, flow control unit applies policy by utilizing the bandwidth threshold exceeded congestion related information to place TCP session in penalty box and drop packets gradually until the flow control unit determines congestion control is not enabled and drops all packets).  
 does not appear to explicitly disclose or strongly suggest: receiving, by the computing device, congestion-related information corresponding to current conditions of a portion of the network;
	TESTICIOGLU discloses: receiving, by the computing device, congestion-related information corresponding to current conditions of a portion of the network (TESTICIOGLU - See FIG. 1, FIG.4 & ¶0041 (lines 1-11) Receiver 422 can also receive one or more congestion indications 423A (indication of dropped packets, delayed packets, corrupted packets, and explicit congestion indications, duplicate acknowledgements (ACKs) or lack of ACKs, and TCP segments comprising marked ECN flags), which can comprise any notification that communicates network congestion or allows an inference of potential network congestion to be drawn; ¶0042 (lines 1-4)  After receiver 422 receives congestion indications 423A,.. send one or more congestion indications 423A to congestion controller 426; In ¶0066 (lines 1-5).. if the packet scheduler determines that each connection in the communication link provides corresponding congestion indications, the packet scheduler can estimate in step 730 one or more connection rates using the corresponding congestion indications; NOTE: receives congestion information including explicit congestions information about network congestion associated with a TCP connection from which other congestion information can be determined for each flow);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stewart with the teachings of TESTICIOGLU since, it enables a congestion control mechanism to control an entry of the data packet into the connections such that congestion is alleviated or avoided, and enables a scheduler which determines whether all of the connections in the communication link provide the congestion indications and estimates connection rate to the connections to provide the congestion indications (TESTICIOGLU – 0036, 0066, 0067).
While Stewart in view of TESTICIOGLU teaches: A method performed by a computing device in a data transport network (Stewart - FIG. 2 & ¶0033 (lines 1-10 ) diagram 200 illustrates an exchange of network packets between endpoints 201 and 203 in which a router 202 via flow control unit 212 controls congestion controlled flows; NOTE: a router 202 that has a flow control unit 212 performing procedures to control congestion controlled flow), 
the method comprising: 
receiving, by the computing device, congestion-related information corresponding to current conditions of a portion of the network;
determining, by the computing device, whether a data transport session has a fair-share protocol, 
the data transport session having two endpoints, and the endpoints of the data transport session not including the computing device; 
and in response to determining that the data transport session has the fair-share protocol: 
determining, by the computing device, a congestion policy for the data transport session,
and applying, by the computing device and using the congestion-related information, the congestion policy to the data transport session.  
Stewart in view of TESTICIOGLU does not appear to explicitly disclose or strongly suggest:
determining, a congestion policy by selecting, according to an identifier of a networked device including an endpoint of the data transport session or according to a subnetwork including a plurality of networked devices including the endpoint of the data transport session, the congestion policy from among a plurality of transport congestion profiles included in a database,
DeCusatis discloses: determining, a congestion policy (DeCusatis – See FIG. 2 & ¶0026 (lines 1-13): rules 212 define each flow determined by packet headers, actions 214 define how packets are processed including instructions for forwarding packets of a flow to one or more specific ports 210a-210n (e.g., unicast or multicast), .. dropping packets of the flow; ¶0030 forwarding the packet to a port includes mapping packets in a flow to a queue attached to the port treated according to the queue's configuration such as  minimum rate; ¶0031 The switch includes one or more flow control queues 218 with flow control information (policy or QoS policy defining a level of flow control minimum throughput, BER etc, assigned to a respective data flow) for each data flow received by the switch 106,  allowing the switch 406 to individually monitor and modify flow processing based on a QoS policy specific to each data flow, e.g., by throttling on/off specific flows or alerting the switch controller 408 to allow the flow to be re -routed, dropped or rate-limited; NOTE: packets in a flow defined by header information are mapped to flow policy actions such as minimum rates associated with ports, or further mapped to one or queues 218 (plurality of policies) mapped to flow specific congestion control policy and actions)
by selecting, according to an identifier of a networked device including an endpoint of the data transport session or according to a subnetwork including a plurality of networked devices including the endpoint of the data transport session (DeCusatis – FIG.1 & ¶0022 network 101 includes wireless, wired, and/or fiber optic links, ..switches 106 for communication between servers 102, client systems 104, switches 106, network controller 112, firewalls(s) 114, etc, utilizing communication protocols - a physical layer (layer-1), a link layer (layer-2), a network layer (layer-3),.. etc, where network 101 supports OpenFlow as a layer-2 protocol.. switches 106 can be .. OpenFlow-enabled supporting layer-2 and layer-3 Ethernet; FIG. 3 & ¶0033 (lines 8-20) OpenFlow flow switching definition 300 includes tuples for identifying…, an Ethernet destination address 304, an Ethernet source address 306,…., a VLAN identifier 312, an Internet protocol (IP) source address 314, an IP destination address 316, a transmission control protocol (TCP)/user datagram protocol (UDP) source port 320, a TCP/UDP destination port 322, where the Ethernet destination address 304 may represent a layer-2 Ethernet hardware address or media access control (MAC) address used in legacy switching and routing; (lines 22-28, 29-36) Flow switching defined for any combination of tuples in the OpenFlow flow switching definition 300, with a particular combination of tuples serving as a key, such as flows defined in a rule 212 of FIG. 2 by exact matching or wildcard matching for aggregated MAC-subnets, IP-subnets, ports, VLAN identifiers, and the like; NOTE: flows defined in rules by keys comprising exact identifiers such as …, an Ethernet destination address 304, an Ethernet source address 306, a VLAN identifier or even Ethernet destination address 304 representing a layer-2 Ethernet hardware address or media access control (MAC) address (specific device identifier including end device see FIG 1) or  wildcard matching for aggregated MAC-subnets, IP-subnets, ports, VLAN identifiers (wildcard matching applied to subnet identifiers that represent a plurality of device identifiers within the subnet or plurality of end devices behind a switch with layer 2 and layer 3 ability representing a subnetwork of these devices such as in FIG. 1 or aggregated MAC-subnet see FIG. 1),
 the congestion policy from among a plurality of transport congestion profiles included in a database (DeCusatis –¶0031 The switch includes one or more flow control queues 218 (note a plurality of profiles) with flow control information (policy or QoS policy defining a level of flow control minimum throughput, BER etc, assigned to a respective data flow) for each data flow ..; ¶0032 The flow control queue 218.. embodied as any suitable data structure (e.g., a table) allowing the switch 106 to compare individual data flow metrics or statistics to a flow policy and modify flow processing; NOTE: each flow defined by header information mapped to a plurality of queue profiles that can also be embodied as profiles in a table data structure or database),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stewart and TESTICIOGLU with the teachings of DeCusatis  since, it enables incorporation of flow control information such as quality of service (QoS) policies enabling monitoring and modification of specific flows in the network switch per QOS requirements (Decusatis - ¶0031).

Regarding Claim 2 (Original) Stewart in view of TESTICIOGLU and DeCusatis teaches: The method of claim 1, 
wherein determining the congestion policy for the data transport session comprises determining the congestion policy according to a transport level protocol of the data transport session (Stewart – See Claim 1 - ¶0042 (lines 1-29); ¶0046 FIG. 3 shows an exemplary data structure stored in a memory containing information about congestion controlled flows in a flow set received by a network device where further a mapping policy determines which way we map the flow based on its AC policy such that the flow having a high priority can be mapped to a better path than the flow having a lower priority; NOTE: If bandwidth threshold exceeded – policy place in penalty box, whereby specific to TCP sessions or congestion control sessions or fair share protocol, flow control unit applies policy by utilizing the bandwidth threshold exceeded congestion related information to place TCP session in penalty box and apply policy of dropping drop packets gradually until the flow control unit determines congestion control is not enabled and drops all packets – Congestion policy is specific/associated with sessions with TCP transport level protocol; Furthermore specific to congestion controlled flows or flows with transport level protocols supporting congestion control, particularly  congestion policy is determined via a mapping table with priorities to qualities of flow). 

Regarding Claim 3 (Currently amended) Stewart in view of TESTICIOGLU and DeCusatis teaches: The method of claim 1, 
furthermore DeCusatis discloses: wherein determining the congestion policy for the data transport session comprises selecting the congestion policy from among the plurality of transport congestion profiles according to [[an]]the identifier of the networked device including the endpoint of the data transport session (DeCusatis – See Claim 1 - FIG. 2 & ¶0026 (lines 1-13): rules 212 define each flow determined by packet headers, actions 214 define how packets are processed including instructions for forwarding packets of a flow to one or more specific ports 210a-210n (e.g., unicast or multicast), .. dropping packets of the flow; FIG. 3 & ¶033 (lines 8-20), (lines 22-28, 29-36) flow switching defined for any combination of tuples defined by header including ..a layer-2 Ethernet hardware address or media access control (MAC) address flow definition keys including …exact matching; ¶0031 The switch includes one or more flow control queues 218 with flow control information (policy or QoS policy defining a level of flow control minimum throughput, BER etc, assigned to a respective data flow) for each data flow received by the switch 106,  allowing the switch 406 to individually monitor and modify flow processing based on a QoS policy specific to each data flow, e.g., by throttling on/off specific flows or alerting the switch controller 408 to allow the flow to be re -routed, dropped or rate-limited; NOTE: flow defined by exact layer 2 hardware identifier MAC address to flow specific policy and action policy action – the layer 2 hardware identifier address includes a device specific end point which switch can individually monitor and modify based upon specific flow definition – MAC address ).

Regarding Claim 4 (Currently amended), Stewart in view of TESTICIOGLU and DeCusatis teaches: The method oclaim 1, 
furthermore DeCusatis discloses: wherein determining the congestion policy for the data transport session comprises selecting the congestion policy from among the plurality of transport congestion profiles according to [[a]]the subnetwork(DeCusatis – See Claim 1  - FIG. 2 & ¶0026 (lines 1-13); FIG. 3 & ¶033 (lines 8-20), (lines 22-28, 29-36) flows can be defined in a rule 212 of FIG. 2 by .. wildcard matching for aggregated MAC-subnets, IP-subnets, ports, VLAN identifiers, and the like; ¶0031 The switch includes one or more flow control queues 218 with flow control information (policy or QoS policy defining a level of flow control minimum throughput, BER etc, assigned to a respective data flow) for each data flow received by the switch 106..; NOTE: flow defined by wild card matching  for aggregated MAC-subnets, IP-subnets, ports, VLAN identifiers – or a range of devices or wildcard range associated with the specific subnet, which switch can individually monitor and modify based upon specific flow definition – by specific subnet identifier or address).
 
Regarding Claim 6 (Original) Stewart in view of TESTICIOGLU and DeCusatis teaches: The method of claim 1,
furthermore TESTICIOGLU discloses: wherein applying the congestion policy to the data transport session comprises providing an indication of congestion to an endpoint of the data transport session (TESTICIOGLU – See ¶ 0078 (lines 8-16 ) : discloses where if the packet scheduler assigns a low priority (e.g., low bandwidth) to a service class including a particular TCP connection, it can update the receiver, such as receiver 322, to adjust the receive window size (e.g., reduce the buffering of data packets) to account for the packets that are queued in the connection queues of the link-rate based sender, and thus inform the remote sender to for example, slow down or stop the transmission of one or more data packets; NOTE: assignment of a low priority policy on TCP session results in changing window size and hence informing sender or endpoint of a slow down or stop in transmission).  

Regarding Claim 7 (Original) Stewart in view of TESTICIOGLU and DeCusatis teaches:  The method of claim 6, 
furthermore TESTICIOGLU discloses: wherein the indication is to adjust a congestion window of the data transport session (TESTICIOGLU – See ¶ 0078 (lines 8-16) : discloses where if the packet scheduler assigns a low priority (e.g., low bandwidth) to a service class including a particular TCP connection, it can update the receiver, such as receiver 322, to adjust the receive window size (e.g., reduce the buffering of data packets) to account for the packets that are queued in the connection queues of the link-rate based sender, and thus inform the remote sender to for example, slow down or stop the transmission of one or more data packets; NOTE: assignment of a low priority policy on TCP session results in changing window size and hence informing sender or endpoint of a slow down or stop in transmission – indication is changing window size).

Regarding Claim 11 (Previously Presented), Stewart in view of TESTICIOGLU and DeCusatis teaches: The method of claim 1, 
furthermore Stewart discloses: wherein the data transport session is one of a plurality of session in a same network, and wherein the congestion policy includes prioritizing the data transport session [[from]] if the data transport session has been transmitting for less time, or transmitted less bytes, or both, than one of the other sessions in the same network (Stewart ¶0042 (lines 1-29): Discloses the flow control unit tracks each individual flow and knows based on measurements of how much bandwidth is available on the flow network paths, where for example the flow control unit determines that there are, for example, 20 TCP flows in a flow set and there is, for example, about 100 megabits bandwidth according to AC policy for that flow set, and based on this information the flow control unit determines that a bandwidth limit for each flow is, for example, about five megabits, and whereby any time a flow gets over its limit, the flow is placed into a penalty box, and any time the flow gets under its limit, the flow is taken out of the penalty box; NOTE: Disclosed are when there are one of many TCP flows and determining a policy for a flow based upon bandwidth such – megabits in terms of bytes, more bytes in the penalty box and less bytes out of the box  ).

Regarding Claim 13 (Currently amended) Stewart teaches:  A system, comprising: a memory storing non-transitory program commands; and a processor (Stewart - See FIG. 1 & ¶0024: illustrates an network 110 or system to control congestion controlled flows, includes a source endpoint device 111, communicating with a destination endpoint 115 via  one or more routers 112 and 114 to forward the data along a network path; FIG. 7 & ¶0065: shows a data processing system to control congestion controlled flows,wherein the data processing system 700 is a network device that forwards data between endpoint devices, for example, a router, gateway, or a switch; In FIG. 7 & ¶0068-0078 .. components of the system implemented with processors, processing instructions from memory etc), 
(NOTE: Please see rejection of Claim 1 disclosed via Stewart in view of TESTICIOGLU further in view of DeCusatis.  Claim 13 recites similar and parallel features to Claim 1.  Claim 13 is a system claim accompanying the method of claim 1.  The rationale for the rejection of Claim 1 applies similarly to the rejection of Claim 13, and as further addressed herein where applicable, to highlight any minor differences between the claims)
wherein, when the processor executes the program commands, the processor: receives congestion-related information corresponding to current conditions of a portion of the network;
 determines whether a data transport session has a fair-share protocol, the data transport session having two endpoints, and the endpoints of the data transport session not including the processor; 
and in response to determining that the data transport session has the fair-share protocol: determines, according to an identifier of a networked device including an endpoint of the data transport session or according to a subnetwork including a plurality of networked devices including the endpoint of the data transport session, a congestion policy for the data transport session by selecting the congestion policy from among a plurality of transport congestion profiles included in a database, and applies, using the congestion-related information, the congestion policy to the data transport session (NOTE: Please see rejection of Claim 1 disclosed via Stewart in view of TESTICIOGLU further in view of DeCusatis.  Claim 13 recites similar and parallel features to Claim 1.  Claim 13 is a system claim accompanying the method of claim 1.  The rationale for the rejection of Claim 1 applies similarly to the rejection of Claim 13, and as further addressed herein where applicable, to highlight any minor differences between the claims).  

Regarding Claim 14 (Original) Stewart in view of TESTICIOGLU and DeCusatis teaches: The system of claim 13, 
furthermore Stewart discloses: wherein determining the congestion policy for the data transport session comprises determining the congestion policy according to a transport level protocol of the data transport session (Stewart ¶0042 (lines 1-29): Any time a flow gets over its limit, the flow is placed into a penalty box. Any time the flow gets under its limit, the flow is taken out of the penalty box, whereby for congestion controlled flows such as TCP and SCTP flows marked as being placed in the penalty box, the flow control unit starts dropping selected packets for a predetermined amount of time, or until the number of the packets in the penalty box at the time do not exceed the allowed limit (e.g., the arrival rate of the packets does not exceed an allocated limit for the flow), or drop all packets if the TCP session does not do congestion control, as it supposed to; In ¶0046 [0046] FIG. 3 shows an exemplary data structure stored in a memory containing information about congestion controlled flows in a flow set received by a network device where further a mapping policy determines which way we map the flow based on its AC policy such that the flow having a high priority can be mapped to a better path than the flow having a lower priority; NOTE: If bandwidth threshold exceeded – policy place in penalty box, whereby specific to TCP sessions or congestion control sessions or fair share protocol, flow control unit applies policy by utilizing the bandwidth threshold exceeded congestion related information to place TCP session in penalty box and apply policy of dropping drop packets gradually until the flow control unit determines congestion control is not enabled and drops all packets – Congestion policy is specific/associated with sessions with TCP transport level protocol; Furthermore specific to congestion controlled flows or flows with transport level protocols supporting congestion control, particularly  congestion policy is determined via a mapping table with priorities to qualities of flow).

Regarding Claim 15 (Currently amended) The system of claim 13, wherein determining the congestion policy for the data transport session comprises determining the congestion policy according to [[an]]the identifier of the networked device including the endpoint of the data transport session (See rejection of Parallel Claim 3 which recites similar features. The rationale for the rejection of Claim 3 applies similarly to the rejection of Claim 15).
 
Regarding Claim 16. (Currently amended) The system oclaim 13, wherein determining the congestion policy for the data transport session comprises selecting the congestion policy from among the plurality of transport congestion profiles according to [[a]]the subnetwork(See rejection of Parallel Claim 4 which recites similar features. The rationale for the rejection of Claim 4 applies similarly to the rejection of Claim 16).  

Regarding Claim 18 (Original), Stewart in view of TESTICIOGLU and DeCusatis teaches:  The system of claim 13, 
furthermore TESTICIOGLU discloses: wherein applying the congestion policy to the data transport session comprises providing an indication of congestion to an endpoint of the data transport session (TESTICIOGLU – See ¶ 0078 (lines 8-16 ) : discloses where if the packet scheduler assigns a low priority (e.g., low bandwidth) to a service class including a particular TCP connection, it can update the receiver, such as receiver 322, to adjust the receive window size (e.g., reduce the buffering of data packets) to account for the packets that are queued in the connection queues of the link-rate based sender, and thus inform the remote sender to for example, slow down or stop the transmission of one or more data packets; NOTE: assignment of a low priority policy on TCP session results in changing window size and hence informing sender or endpoint of a slow down or stop in transmission).  

Regarding Claim 19 (Original), Stewart in view of TESTICIOGLU and DeCusatis teaches:  The system of claim 18, 
furthermore TESTICIOGLU discloses: wherein the indication is to adjust a congestion window of the data transport session (TESTICIOGLU – See ¶ 0078 (lines 8-16  ) : discloses where if the packet scheduler assigns a low priority (e.g., low bandwidth) to a service class including a particular TCP connection, it can update the receiver, such as receiver 322, to adjust the receive window size (e.g., reduce the buffering of data packets) to account for the packets that are queued in the connection queues of the link-rate based sender, and thus inform the remote sender to for example, slow down or stop the transmission of one or more data packets; NOTE: assignment of a low priority policy on TCP session results in changing window size and hence informing sender or endpoint of a slow down or stop in transmission – indication is changing window size). 

Regarding Claim 21 (New) Stewart in view of TESTICIOGLU and DeCusatis teaches:  The system of claim 16, 
wherein determining the congestion policy for the data transport session comprises selecting the congestion policy from among the plurality of transport congestion profiles according to a type of the subnetwork (DeCusatis – See Claim 1  - FIG. 2 & ¶0026 (lines 1-13); FIG. 3 & ¶033 (lines 8-20), (lines 22-28, 29-36) NOTE: flow defined by wild card matching  for aggregated MAC-subnets, IP-subnets, ports, VLAN identifiers – or a range of devices or wildcard associated with the specific subnet types such as  IP-Subnet, MAC subnets, VLAN identifiers) (See rejection of Parallel Claim 22 which recites similar features. The rationale for the rejection of Claim 22 applies similarly to the rejection of Claim 21).   .

  
Regarding Claim 22 (New), Stewart in view of TESTICIOGLU and DeCusatis teaches: The method of claim 4, 
wherein determining the congestion policy for the data transport session comprises selecting the congestion policy from among the plurality of transport congestion profiles according to a type of the subnetwork (DeCusatis – See Claim 1  - FIG. 2 & ¶0026 (lines 1-13); FIG. 3 & ¶033 (lines 8-20), (lines 22-28, 29-36) flows can be defined in a rule 212 of FIG. 2 by .. wildcard matching for aggregated MAC-subnets, IP-subnets, ports, VLAN identifiers, and the like;; NOTE: flow defined by wild card matching  for aggregated MAC-subnets, IP-subnets, ports, VLAN identifiers – or a range of devices or wildcard associated with the specific subnet types such as  IP-Subnet, MAC subnets, VLAN identifiers).  

10.            Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of TESTICIOGLU and DeCusatis, further in view of Englund et. al (US-20160380898-A1) referenced hereafter as “Englund”.

Regarding Claim 8 (Original), Stewart in view of TESTICIOGLU and DeCusatis teaches:   The method of claim 6, 
Stewart in view of TESTICIOGLU and DeCusatis does not appear to explicitly disclose or strongly suggest: wherein providing the indication of congestion to the endpoint of the data transport session is performed by altering one or more bits in a Transport layer header of a message of the data transport session.  
Englund discloses: wherein providing the indication  of  congestion to the endpoint of the data transport session is performed by altering one or more bits in a Transport layer header of a message of the data transport session  (Englund – See Paragraph 0073: Discusses ways that information from the mobile network 4 to the TCP proxy 5 (or other remote node that communicates the parameter to the TCP server 6) can be sent - including using a new protocol using existing unused flags and bits in the IP and TCP headers, e.g. using the IP options in the IP header; NOTE: information sent using flags, bits, IP header).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stewart in view of TESTICIOGLU and DeCusatis with the teachings of Englund since, it enables a slow start mechanism to start sending TCP data at higher bit rate since TCP sending node selects higher initial permissible congestion window size where conditions are favorable, thereby Improves TCP performance and ensures positive impact on the end user's QoE by allowing the an increased initial congestion window size when sending TCP data (Englund – 0012).

Regarding Claim 20 (Original), Stewart in view of TESTICIOGLU and DeCusatis teaches: The system of claim 18, 
Stewart in view of TESTICIOGLU and DeCusatis does not appear to explicitly disclose or strongly suggest: wherein providing the indication of congestion to the endpoint of the data transport session is performed by altering one or more bits in a Transport layer header of a message of the data transport session.
Englund discloses: wherein providing the indication  of congestion to the endpoint of the data transport session is performed  by altering one or more bits in a Transport layer header of a message of the data transport session (Englund – See Paragraph 0073: Discusses ways that information from the mobile network 4 to the TCP proxy 5 (or other remote node that communicates the parameter to the TCP server 6) can be sent - including using a new protocol using existing unused flags and bits in the IP and TCP headers, e.g. using the IP options in the IP header; NOTE: information sent using flags, bits, IP header).
(Englund – 0012).

11.            Claims 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of TESTICIOGLU and DeCusatis, further in view of Denman et al. (US-20120140624-A1) referenced hereafter as “DENMAN”.

Regarding Claim 9 (Original), Stewart in view of TESTICIOGLU and DeCusatis teaches:    The method of claim 1,
 furthermore TESTICIOGLU  discloses: wherein receiving, by the computing device, the congestion-related information comprises: receiving, by the computing device, congestion-related information from a network node (TESTICIOGLU _ See FIG. 1, FIG.4 & ¶0041 (lines 1-11) Receiver 422 can also receive one or more congestion indications 423A, which can comprise any notification that communicates network congestion or allows an inference of potential network congestion to be drawn. Congestion indications can include, for example, indication of dropped packets, indications of delayed packets, indications of corrupted packets, and explicit congestion indications. In a TCP connection, for example, congestions may be indicated in TCP segments that comprise duplicate acknowledgements (ACKs) or lack of ACKs, and TCP segments comprising marked ECN flags; In ¶0042 (lines 1-4)  After receiver 422 receives congestion indications 423A, it can send one or more congestion indications 423A to congestion controller 426); In ¶0066 (lines 1-5) discloses if the packet scheduler determines that each connection in the communication link provides corresponding congestion indications, the packet scheduler can estimate in step 730 one or more connection rates using the corresponding congestion indications; NOTE: receives congestion information including explicit congestions information about network congestion associated with a TCP connection from which other congestion information can be determined for each flow),
While DeCusatis discloses a central software defined network controller configured to make routing decisions within the network such as configure the switches to control packet routing paths for data flows between the servers, client systems, firewalls etc (¶0020), and that this network controller can be a separate component (¶0021),
Stewart in view of TESTICIOGLU and DeCusatis does not appear to explicitly disclose or strongly suggest:  wherein the computing device is outside the path carrying the data transport session, and performs the method by communicating with devices in the data transport network that are in the path carrying the data transport session.
DENMAN discloses: wherein the computing device is outside the path carrying the data transport session, and performs the method by communicating with devices in the data transport network that are in the path carrying the data transport session ( DENMAN See – FIG. 1 Para 0021 (lines 5-6, 10-13):  Discloses a DPI module 102 having a TPM function 104 is deployed behind a GGSN 106 on Gi (GGSN-to-PDN (public data network) interface) whereby TPM module implements dynamically managing congestion at one or more nodes; In Para 30 (liners 4-12): the TPM function 104 dynamically changes or provisions a traffic shaping rule for application to the congested nodeB 144 in response to determining congestion, whereby the traffic shaping rules vary via limitations on congestion management permitted by the regulatory environment and operator-specific policies; In Fig. 4 & Para 0038 (lines 3-7): Is disclosed an exemplary system consisting a subscriber manager 402, a statistics storage unit 404, and  a DPI engine configured for inline traffic analysis positioned behind the GGSN; The DPI stores traffic statistics in the Statistics storage 404; In Fig. 4 Para 0039 (lines 15-26):  The subscriber manager 402 analyzes the statistics to identify one or more congested nodes and associated users (or subscribers), device types, and applications, and  in response to determining congested nodes, the subscriber manager 402 dynamically creates or modify one or more policies (e.g., traffic-shaping or traffic-management rules) to mitigate congestion, and provisions/pushes the policy changes to the DPI engine 406 for enforcement; NOTE: The computing device - Subscriber manager that dynamically implements congestion policy but is detached and not part of the endpoints of the data transport session).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stewart in view of TESTICIOGLU and DeCusatis with the teachings of DENMAN, since it provides for automated detection and mitigation of network congestion by dynamic provisioning of deep packet inspection (DPI) enabled traffic management policies, so as to promptly address network congestion, while also allowing automated evaluation of effective dynamic policy changes, so as to expedite the provisioning of corresponding statically provisioned policies to mitigate in real time future congestion events (DENMAN – Paragraph 0009).

Regarding Claim 12 (Previously Presented), Stewart in view of TESTICIOGLU and DeCusatis teaches: The method of claim 11, 
Stewart in view of TESTICIOGLU and DeCusatis does not appear to explicitly disclose or strongly suggest: wherein the congestion policy prioritizing the data transport session is implemented when the computing device detects a network transmission delay over the same network due to cross-traffic contention from the plurality of sessions.
DENMAN discloses: wherein the congestion policy prioritizing the data transport session is implemented when the computing device detects a network transmission delay over the same network due to cross-traffic contention from the plurality of sessions (DENMAN – See FIG. 2 & Para 0029: the TPM function 104 determining congestion step 202 based upon whether the node's aggregate QoE score is falls below a predefined threshold ; In 0030 TPM function 104 shapes traffic of applications which are less sensitive to delay or packet loss, in order to provide a better QoE for users of applications which are more sensitive; NOTE: TPM can detect congestion via QOE falling below threshold, and adjust policy to shape traffic where QOE is packet delay – detect QOE tied to packet delay due to other user traffic contending for node capacity and impacting congestion at the node).   
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stewart in view of TESTICIOGLU and DeCusatis with the teachings of DENMAN, since it provides for automated detection and mitigation of network congestion by dynamic provisioning of deep packet inspection (DPI) enabled traffic management policies, so as to promptly address network congestion, while also allowing automated evaluation of effective dynamic policy changes, so as to expedite the provisioning of corresponding statically provisioned policies to mitigate in real time future congestion events (DENMAN – Paragraph 0009).

12.            Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of TESTICIOGLU and DeCusatis, further in view of DENMAN, and further in view of Englund.

Regarding Claim 10 (Original), Stewart in view of TESTICIOGLU and DeCusatis and DENMAN teaches: The method of claim 9, 
Stewart in view of TESTICIOGLU and DeCusatis and DENMAN does not appear to explicitly disclose or strongly suggest: wherein the network node is a base station of a Radio Access Network (RAN)  being used to communicate the transport  data  session, wherein the congestion-related information  includes one or more of information  selected from the group consisting of throughput  information,  jitter information, number of competing concurrent flows information, a number of users of the RAN,  real-time throughput information for one or more users of the RAN, a Channel Quality Indicator (CQI) of the RAN, information  on a delay due to excess resource demand, and priority  information regarding a data transport session of the  RAN.
Englund discloses: wherein the network node is a base station of a Radio Access Network (RAN)  being used to communicate the transport  data  session (Englund – See Fig. 6 and Paragraph 0060: The UE 7 connects to the eNB 8 and a bearer is established with the mobile network 4), 
wherein the congestion-related information  includes one or more of information  selected from the group consisting of throughput  information,  jitter information, number of competing concurrent flows information, a number of users of the RAN,  real-time throughput information for one or more users of the RAN, a Channel Quality Indicator (CQI) of the RAN, information  on a delay due to excess resource demand, and priority  information regarding a data transport session of the  RAN (Englund – See Paragraph 0049: The request message includes a parameter indicating conditions in the mobile network/TCP receiving node 2 and/or the presence of a TCP proxy 5, examples of conditions in the mobile network include cell load, number of active UEs, buffer load, total eNB load, and a Channel Quality Indicator (CQI)).
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stewart in view of TESTICIOGLU and DeCusatis and DENMAN with the teachings of Englund since, it enables a slow start mechanism to start sending TCP data at higher bit rate since TCP sending node selects higher initial permissible congestion window size where conditions are favorable, thereby Improves TCP performance and ensures positive impact on the end user's QoE by allowing the an increased initial congestion window size when sending TCP data (Englund – 0012).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        June 17, 2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414